Citation Nr: 1639332	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-24 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for postoperative right knee injury with removal of plica from the right knee with degenerative arthritis, currently evaluated as 10 percent disabling.

(The issue of entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is addressed in a separate decision.)

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from September 1978 to May 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO continued the 10 percent rating for the postoperative right knee injury with removal of plica from the right knee with degenerative arthritis.  The Veteran filed a notice of disagreement (NOD) in February 2013.  The RO issued a statement of the case (SOC) in June 2013.  The Veteran filed a substantive appeal (via VA Form 9, Appeal to Board of Veterans' Appeals) in June 2013.  The Board remanded this matter on appeal in October 2013.

In October 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO (Travel Board Hearing).  A transcript of the hearing is associated with the claims file.

Subsequent to the issuance of the June 2013 SOC, the information of record reflects that additional VA treatment records were associated with the claims file.  As the Veteran's claim is being remanded, the agency of original jurisdiction (AOJ) will have an opportunity to review such newly received records in the re-adjudication of his claim.  38 C.F.R. § 20.1304(c) (2015).

As an aside, that part of the January 2009 Board decision which denied entitlement to restoration of a 50 percent rating for the service-connected right knee disability, from November 1, 2007, was not appealed to the United States of Court of Appeals for Veterans Claims (Court) and thus remains undisturbed.

For reasons expressed below, the matter on appeal is being REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision in this matter.

While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that, with the passage of nearly four years, the October 2012 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability of the Veteran's right knee in light of additional evidence added to the record.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21Vet. App. 174, 181-83 (2007).  

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In the present case, the Veteran testified at his October 2014 Board hearing that he rated his average daily pain at about a seven out of ten.  He testified further that he could walk for about five minutes and needed someone to drive him to the hearing.  In contrast, at his last VA examination, he reported that he "sometimes" had pain when walking, getting up, and bending, but could walk well with a cane.  As the Veteran's statements since the October 2012 VA examination suggest a change in his symptomatology, the Board finds that an additional evaluation would be helpful in resolving the claim on appeal.  Therefore, a new VA examination of the Veteran's right knee is warranted.

All relevant ongoing VA medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records that have not been associated with the Veteran's claims file.  

2.  Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claim file, arrange for the Veteran to undergo a VA orthopedic examination by a medical profession with appropriate expertise, in order to determine the nature and level of impairment associated with the service-connected postoperative right knee injury with removal of plica from the right knee with degenerative arthritis.

* The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of the Remand, is to be made available to the designated medical professional, and the examination report is to include a discussion of the Veteran's documented medical history and lay statements.

* All studies and tests needed to ascertain the status of the service-connected postoperative right knee injury with removal of plica from the right knee with degenerative arthritis, to include all indicated tests and studies to include x-rays and other diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report.

* The examiner is asked to generally record pertinent medical complaints, symptoms, and clinical findings.

* The examiner is asked to describe, in degrees of excursion, active AND passive ranges of motion of the right knee joint, as well on weight-bearing AND non-weight-bearing, demonstrated on examination.

* The examiner is asked to describe, in degrees of excursion, and upon repetitive testing, any limitation in the range of right knee motion that is specifically attributable to pain.

* The examiner is asked to identify the presence of, or absence of the following: muscle atrophy; changes in the condition of the skin indicative of disuse; weakness; incoordination, temperature changes; bone deformities; or, any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected postoperative right knee injury with removal of plica from the right knee with degenerative arthritis.

* With respect to subjective complaints of pain, the examiner is asked to specifically comment on whether pain is visibly manifested on movement of the right knee joint; and if so, at what point (expressed in degrees, if possible) such pain is elicited during such testing.

* The examiner is asked to comment on whether the Veteran's subjective complaints are consistent with the objective findings.

* If the severity of any manifestation cannot be quantified, the examiner should so indicate.

* The examiner is asked to express an opinion as to the following: (1) whether pain limits functional ability during flare-ups, or when the right knee joint is used repeatedly over a period of time, and these determinations, if feasible, should be expressed in terms of additional loss of range of motion due to pain on use or during flare-ups; (2) whether as a result of the service-connected postoperative right knee injury with removal of plica from the right knee with degenerative arthritis, the Veteran exhibits any weakened movement, excess fatigability or incoordination, and these determinations, if feasible, should be expressed in terms of additional loss of range of motion resulting.

* The examiner is asked to address whether the service-connected postoperative right knee injury with removal of plica from the right knee with degenerative arthritis, result in impairment of the tibia and fibula; and, this determination should identify the presence, or absence of the following: nonunion (with loose motion) requiring a brace; or, malunion with marked knee or ankle disability.

* The examiner is asked to address whether as a result of the service-connected postoperative right knee injury with removal of plica from the right knee with degenerative arthritis, the Veteran has ankylosis of the right knee joint; and, this determination should identify the presence, or absence of the following: ankylosis in flexion between 10 degrees and 20 degrees; ankylosis in flexion between 20 degrees and 45 degrees; or extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.

* The examiner is asked to address whether the service-connected postoperative right knee injury with removal of plica from the right knee with degenerative arthritis, result in either (1) lateral instability or (2) recurrent subluxation of the right knee; and, if so, state whether the level of such impairment is best characterized as slight, moderate, or severe.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical analysis in the study of this case.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, re-adjudicate the claim of entitlement to an increased rating for postoperative right knee injury with removal of plica from the right knee with degenerative arthritis, currently evaluated at 10 percent disabling, in light of all pertinent evidence and legal authority.  If the claim for increase remains denied, the Veteran, he and his representative should be furnished with an SSOC and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




